Case: 2:19-cv-05384-ALM-EPD Doc #: 135 Filed: 07/12/21 Page: 1 of 1 PAGEID #: 1261




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO


             C.T., Plaintiff

             v.                                   Civil Action No.
                                                  2:19-cv-05384
             Red Roof Inns, Inc., et al.
             Defendants.

                           PLAINTIFF’S NOTICE OF APPEAL

                     Notice is hereby given that Plaintiff C.T., in the above

             named case, hereby appeals to the United States Court of Appeals

             for the Sixth Circuit from an order transferring venue to the Middle

             District of Florida entered in this action on the 1st day of July,

             2021.



                                           /s/ Steven C. Babin, Jr.
                                           Steven C. Babin, Jr. (0093584)
                                           Babin Law, LLC
                                           22 E. Gay St. Suite 200
                                           Columbus, Ohio 43215
                                           T: 614.761.8800
                                           E: steven.babin@babinlaws.com




                                              1
